Citation Nr: 1131275	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.	Entitlement to service connection for residuals of a left knee injury.

2.	Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case has since been transferred to the Denver, Colorado RO.

The Veteran testified at a Board hearing at the RO in Denver, Colorado in June 2011.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral knee disabilities are the result of two in-service injuries.  In the first instance, he dropped a weight on his right knee and fell on his left knee.  In the second instance, he fell and twisted his left knee.  See e.g., June 2011 Board hearing transcript.

The Board notes the Veteran was treated multiple times during service with various knee complaints.  In November 1978 he complained his right knee was bothering him.  In June 1979 he complained of left knee pain and was diagnosed with chondromalacia.  In November 1979 and June 1980 he complained of right knee pain and was diagnosed with chondromalacia.  In October 1980 the Veteran reported he had injured his knee 1 month earlier when he dropped a 200 pound weight on it.  He stated that his right knee pain was now aggravated by prolonged standing.  He was diagnosed with synovitis of the right knee.

The Board also notes that the Veteran has been diagnosed with various knee disabilities after service.  A November 2007 VA MRI record showed the Veteran's left knee had a subtle tear of the poster horn medial meniscus, small joint effusion, and small osteochondral defect involving the medial femoral condyles.  The MRI for his right knee indicated an osseous lesion, some thinning of the retropatellar cartilage, and a small joint effusion.  April 2008 x-rays of the Veteran's right knee noted tiny degenerative spurs lateral and patellofemoral compartments.  An August 2009 VA treatment record diagnosed the Veteran with degenerative joint disease of the bilateral knees.

The Veteran was afforded a VA examination in January 2007 for his bilateral knee disabilities.  The examiner diagnosed him as having patellofemoral misalignment syndrome.  However, there is no opinion as to whether this condition is related to service.

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran should be afforded a new VA examination to determine if he currently suffers from any bilateral knee disabilities and whether they are at least as likely as not related to service.

The Board further notes that the most recent VA treatment records in the claims file are from February 2010.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from February 2010 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from February 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for a VA examination to determine the nature and etiology of his current bilateral knee disabilities.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner state whether it is at least as likely as not that any current knee disability is related to a disease or injury in service. 

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  
The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


